DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claim: 19, 24; cancelled claims: 11, 25; the rest remains the same.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Naigertsik et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 13, 15-18, 24, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanaka et al. (US 2013/0012626 A1; pub. Jan. 10, 2013) in view of Naigertsik et al. (US 8,110,284 B2; Feb. 7, 2012).
Regarding claim 1; Shimanaka et al. disclose: a coating composition comprising microparticles (para. [0056]), wherein the microparticles comprise a dye and a polymer matrix (para. [0027], [0016], [0018]), wherein the dye is encapsulate ted in said matrix, wherein the microparticles with encapsulated dye therein have a state of absorbing light only in a non-visible part of the light spectrum and a non-absorbing state, and wherein said microparticles exhibit a solvent triggered change from said state of absorbing light only in a non-visible part of the light spectrum to said non-absorbing state, or vice versa (this is a functional limitation and the dye has that function as described in the specification, para. [0027] teaches benzophenone which is one the dyes recited in claim 17). Shimanaka et al.
In a similar field of endeavor Naigertsik et al. disclose: the microparticles comprise dye molecules (claims 1, 2, 4) with benefits for particles used in paints and coatings (Naigertsik et al. col.7 L30-31).
In light of the benefits of particles used in paints and coatings as taught by Naigertsik et al., it would have been obvious to one of ordinary skill in art at the date the invention was made to modify the microparticles of Shimanaka et al. with the teachings of Naigertsik et al.
Regarding claim 2; Shimanaka et al. disclose: the solvent is moisture (the claim is not structurally different from claim 1, therefore, the claim is rejected under the same basis as claim 1). 
Regarding claim 3; Shimanaka et al. disclose: the microparticles have a core-shell structure and wherein the core comprises the dye and the shell comprises the polymer (para. [0016], [0018], [0021]).
Regarding claim 4; Naigertsik et al. disclose: polymer is a pH sensitive polymer having a critical swelling pH, which is under 7 (col.11 L11-15) with benefits for particles used in paints and coatings (Naigertsik et al. col.7 L30-31).
Regarding claim 5; Shimanaka et al. disclose: the microparticle further comprises a solvent (para. [0023], [0035]).
Regarding claim 6; Shimanaka et al. disclose: the dye is dissolved in the solvent, the dye thus being present in a solvated form (para. [0023], [0035]).
Regarding claim 7; Naigertsik et al. disclose: the dye is present in the solution in an amount of less than 1 (col.4 L41-44) with benefits for particles used in paints and coatings (Naigertsik et al. col.7 L30-31).
Regarding claim 13; Shimanaka et al. disclose: the dye is an IR or a UV dye (para. [0027]).
Regarding claim 15; Shimanaka et al. disclose: the dye in an absorbing state is a UV dye having an absorption peak in the wavelength region 10-400 nm (para. [0027]).
Regarding claim 16; Naigertsik et al. disclose: dye is selected from fee list consisting of organic dyes, polymeric dyes, metal complexes and plasmonic particles (col.5 L60-61) with benefits for particles used in paints and coatings (Naigertsik et al.
Regarding claim 17; microparticles, wherein the microparticles comprise dye molecules and a polymer matrix, wherein the dye molecules are encapsulated in the matrix, wherein the microparticles with the encapsulated dye molecules therein have a state of absorbing light only in a non-visible part of the light spectrum and a non-absorbing state, wherein the microparticles exhibit a solvent triggered change from the state of absorbing light only in the non-visible part of the light spectrum to the non-absorbing state, or vice versa, wherein the dye is an organic dye selected from the list consisting of coumarin, benzophenones, p-aminobenzoic acid, camphor, dibenzoylmethane, homosalate, cinnamates, crylenes and derivatives thereof (the claim contains the substantive limitations as claim 1, the claim is therefore rejected on the same grounds).
Regarding claim 18; Naigertsik et al. disclose: the encapsulated system further composes at least one of surfactants, dispersion aids, wetting agents, thickeners, anti-foaming agents (col.12 L15-17) with benefits for particles used in paints and coatings (Naigertsik et al. col.7 L30-31).
Regarding claim 24; Naigertsik et al. disclose: the coated surface of the object is a wooden, wherein the wood sort la selected from larch, fin pine, Douglas fir, maple, birch, beech, ask meranti or teak, wherein said signaling layer is provided on said wooden surface (col.6 L66-67 teaches a non-human paint application, therefore using the particle for a wooden surface is just an intended use) with benefits for particles used in paints and coatings (Naigertsik et al. col.7 L30-31).
Regarding claim 26; Naigertsik et al. disclose: the microparticles have a size less than 30µm (col.6 L63-65) with benefits for particles used in paints and coatings (Naigertsik et al. col.7 L30-31).
Regarding claim 27; Naigertsik et al. disclose: the microparticles have a size less than 30µm (col.6 L63-65) with benefits for particles used in paints and coatings (Naigertsik et al. col.7 L30-31).
Regarding claim 28; Shimanaka et al. disclose: the dye is dispersed in an undissolved state in the coating (para. [0018], [0023], [0035]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanaka et al. (US 2013/0012626 A1; pub. Jan. 10, 2013) in view of Naigertsik et al. (US 8,110,284 B2; Feb. 7, 2012) in view of Albert et al. (US 2004/0217929 A1; pub. Nov. 4, 2004).
Regarding claim 8;  the combined references are silent about: the dye in the solvated form absorbs light with a wavelength in the non-visible part of the light spectrum, and in a non-solvated form it does not absorb light in that part of spectrum.
In a similar field of endeavor Albert et al. disclose the dye in the solvated form absorbs light with a wavelength in the non-visible part of the light spectrum, and in a non-solvated form it does not absorb light in that part of spectrum (para. [0074]) with benefits for dyes with particular colors (Albert et al. para. [0074]).
In light of the benefits dyes with particular colors as taught by Albert et al., it would have been obvious to one of ordinary skill in art at the date the invention was made to modify the particles of Shimanaka et al. and Naigertsik et al. with the teachings of Albert et al.
Regarding claim 9; the combined references are silent about: the dye in the solvated form, does not absorb light with a wavelength in the son-visible part of the light spectrum, and in a non-solvated form it absorbs light in that part of spectrum.
In a similar field of endeavor Albert et al. disclose the dye in the solvated form, does not absorb light with a wavelength in the son-visible part of the light spectrum, and in a non-solvated form it absorbs light in that part of spectrum (para. [0074]) with benefits for dyes with particular colors (Albert et al. para. [0074]).
In light of the benefits for dyes with particular colors as taught by Albert et al., it would have been obvious to one of ordinary skill in art at the date the invention was made to modify the particles of Shimanaka et al. and Naigertsik et al. with the teachings of Albert et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (US 2012/0122691 A1; pub. May 17, 2012) in view of Naigertsik et al. (US 8,110,284 B2; Feb. 7, 2012) in view of Taft et al. (US 2010/0004124 A1; pub. Jan. 7, 2010) and further in view of Cima et al. (US 2006/0188940 A1; pub. Aug. 24, 2006).
Regarding claim 10; the combined references are silent about: the polymer is a pH sensitive polymer, wherein the pH sensitive polymer is a copolymer capable of being protonated, wherein the copolymer is polymerized from at least one monomer capable of being protonated, selected from the group consisting of acrylates, methacrylates, visylics containing at least one primary, secondary or tertiary amine or sulfide group and derivatives thereof
In a similar field of endeavor Taft et al. disclose: the polymer is a pH sensitive polymer, wherein the pH sensitive polymer is a copolymer capable of being protonated (para. [0138]) with benefits for flexibility in particle composition (Taft et al. para. [0138]).
In light of the benefits of flexibility in particle composition as taught by Taft et al., it would have been obvious to one of ordinary skill in art at the date the invention was made to modify the microparticles of Shimanaka et al. and Naigertsik et al. with the teachings of Taft et al.
Taft et al. are silent about: the copolymer is polymerized from at least one monomer capable of being protonated, selected from the group consisting of acrylates, methacrylates, visylics containing at least one primary, secondary or tertiary amine or sulfide group and derivatives thereof.
In a similar field of endeavor Cima et al. disclose the copolymer is polymerized from at least one monomer capable of being protonated, selected from the group consisting of acrylates, methacrylates, visylics containing at least one primary, secondary or tertiary amine or sulfide group and derivatives thereof (para. [0036]) with benefits for hydrogels with improved stability (Cima et al. para. [0017]).
In light of the benefits for hydrogels with improved stability as taught by Cima et al., it would have been obvious to one of ordinary skill in art at the date the invention was made to modify the particles of Shimanaka et al., Naigertsik et al. and Taft et al. with the teachings of Cima et al.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimanaka et al. (US 2013/0012626 A1; pub. Jan. 10, 2013) in view of Naigertsik et al. (US 8,110,284 B2; Feb. 7, 2012) and further in view of Bugnon et al. (US 2011/0008399 A1; pub. Jan. 13, 2011).
Regarding claim 12; the combined references are silent about: the polymer is a pH sensitive polymer, wherein the pH sensitive polymer is a hydrolysable polyester.
In a similar field of endeavor Bugnon et al. disclose: the polymer is a pH sensitive polymer, wherein the pH sensitive polymer is a hydrolysable polyester (pg.2 para. [0015] L15-17 & i) motivated by the benefits for particle used in painting (Bugnon et al. pg.2, para. [0015] i)).
In light of the benefits for particle used in painting as taught by Bugnon et al., it would have been obvious to one of ordinary skill in art at the date the invention was made to modify the particles of Shimanaka et al. and Naigertsik et al. with the teachings of Bugnon et al.

Claims 14, 19-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanaka et al. (US 2013/0012626 A1; pub. Jan. 10, 2013) in view of Naigertsik et al. (US 8,110,284 B2; Feb. 7, 2012) in view of Joy et al. (US 2015/0274885 A1; pub. Oct. 1, 2015).
Regarding claim 14; the combined references are silent about: the dye, in an absorbing state, is an IR dye having an absorption peak hi the wavelength region 700-2400 nm.
In a similar field of endeavor Joy et al. disclose: the dye, in an absorbing state, is an IR dye having an absorption peak hi the wavelength region 700-2400 nm (para. [0084], [0092]-[0095]) with benefits for easy modulation of the mechanical properties and efficiency of photoresponse of the polymers (Joy et al. para. [0092]).
In light of easy modulation of the mechanical properties and efficiency of photoresponse of the polymers as taught by Joy et al., it would have been obvious to one of ordinary skill in art at the date the invention was made to modify the microparticles of Shimanaka et al. and Naigertsik et al. with the teachings of Joy et al.
Regarding claim 19; the combined references are silent about:  (a) providing an object having a surface with a signaling layer comprising the composition of claim 1, said surface to give a coated object, said signaling layer only showing light absorption in a non-visible part of the light spectrum  and a 
In a similar field of endeavor Joy et al. disclose: (a) providing an object having a surface with a signaling layer comprising the composition of claim 1 on said surface to give a coated object, said signaling layer only showing light absorption in a non-visible part of the light spectrum (para. [0080] teaches hydrogel which swells upon absorption of water, [0084], [0092]-[0095]) and a change in this light absorption under the influence of moisture, and (b) measuring the light absorption or reflectance of the coated object in the non-visible part of the light spectrum (para. [0080] teaches hydrogel which swells upon absorption of water, [0084], [0092]-[0095]) with benefits for controlled released coating (Joy et al. para. [0080]).
In light of the benefits of flexibility in particle composition as taught by Joy et al., it would have been obvious to one of ordinary skill in art at the date the invention was made to modify the microparticles of Shimanaka et al. and Naigertsik et al. with the teachings of Joy et al.
Regarding claim 20; Joy et al. disclose: the signaling layer comprises an encapsulated system comprising a dye in a matrix of a polymer (para. [0077]), wherein the dye shows absorption, in a non-visible part of the light spectrum mid. wherein the encapsulated system of the dye and the polymer undergoes a change in its light absorption under the influence of moisture (para. [0080] teaches hydrogel which swells upon absorption of water, [0084], [0092]-[0095]) with benefits for controlled released coating (Joy et al. para. [0080]).
Regarding claim 22; Joy et al. disclose: the dye changes its state from absorbing to non-absorbing or vice versa, under the influence of a trigger, presence of moisture, or corrosion (para. [0080] teaches hydrogel which swells upon absorption of water, [0084], [0092]-[0095]) with benefits for controlled released coating (Joy et al. para. [0080]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shimanaka et al. (US 2013/0012626 A1; pub. Jan. 10, 2013) in view of Naigertsik et al. (US 8,110,284 B2; Feb. 7, 2012) in view of Joy et al. (US 2015/0274885 A1; pub. Oct. 1, 2015) and further in view of McDevitt et al. (US 2004/0029259 A1; pub. Feb. 12, 2004).
Regarding claim 21; the combined are silent about: the step of measuring the light reflectance or absorption is carried out at least twice, tire method further comprising the step of detecting differences in the light reflectance or absorption, of the object in the non-visible part of the light spectrum.
In a similar field of endeavor McDevitt et al. disclose the step of measuring the light reflectance or absorption is carried out at least twice, tire method further comprising the step of detecting differences in the light reflectance or absorption, of the object in the non-visible part of the light spectrum (para. [0282]) with benefits for monitoring changes in the dyes (McDevitt et al. para. [0282]).
In light of the benefits for monitoring changes in the dyes as taught by McDevitt et al., it would have been obvious to one of ordinary skill in art at the date the invention was made to modify the combined microparticles of Shimanaka et al., Naigertsik et al. and Joy et al. with the teachings of McDevitt et al.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shimanaka et al. (US 2013/0012626 A1; pub. Jan. 10, 2013) in view of Naigertsik et al. (US 8,110,284 B2; Feb. 7, 2012) in view of Joy et al. (US 2015/0274885 A1; pub. Oct. 1, 2015) and further in view of Banerjee et al. (US 2004/0139565 A1; Jul. 22, 2004).
Regarding claim 23; the combined are silent about: the reflectance of the coated object is detected using a CCD camera.
In a similar field of endeavor Banerjee et al. disclose: the reflectance of the coated object is detected using a CCD camera (para. [0111]) with benefits for high resolution image.
In light of the benefits for high resolution image, it would have been obvious to one of ordinary skill in art at the date the invention was made to modify the combined microparticles of Shimanaka et al., Naigertsik et al. and Joy et al. with the teachings of Banerjee et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        
/MAMADOU FAYE/
Examiner, Art Unit 2884